DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on January 19, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed July 17, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. Claim 8 has been canceled. Claim 55 has been newly added. Claims 1, 4-5, 7, 9-11, 14-15, 17, 19-21, 26-29, 32, 35-38, 40 and 53-55 are pending. Claims 1, 9-11, 19-21 and 26 have been amended by applicant. Claims 28-29, 32, 35-38, 40 and 53-54 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1, 4-5, 7, 9-11, 14-15, 17, 19-21, 26-27 and 55 are the subject of the present Official action. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 9-11, 14-15, 17, 19-21, 26-27 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al, US 2014/0249209, published 9/4/2014 (hereinafter Fox, reference of record) in view of Linden et al. US 2018/0135076, published 5/17/2018 (hereinafter Linden, reference of record). This rejection is newly applied to address applicants claim amendments on January 19, 2021. A reply to applicant’s arguments is found below.
Claim 1 describes a viral vector comprising: a viral capsid comprising a plurality of one or more viral capsid polypeptides and one or more nucleic acid molecules encapsulated within the viral capsid, wherein the one or more nucleic acid molecules comprise: a first nucleic acid sequence that encodes HNF4a or a functional fragment thereof; and a second nucleic acid sequence that encodes one or more transcription factors chosen from: FOXA1, FOXA2, FOXA3, HNFla, HNF6, GATA4, HLF, CEBPA, PROX1, ATF5A or a functional fragment[[s]] thereof, and wherein the one or more viral capsid polypeptides are from any of AAV6, AAV7, and AAV8. Claim 4 describes the viral vector of claim 1, wherein the viral capsid comprises at least one VP polypeptide comprising about 70%, 75%, 80%, 85%, 90%, 95%, 96%, 97%, 98%, or 99% sequence identity to any of VP1, VP2 or VP3 of AAV6. Claim 5 describes the viral vector of claim 1, wherein the viral vector is free of either an expressible gene from a lentivirus or a regulatory sequence from a lentivirus. Claim 7 describes the viral vector of claim 1, wherein the second nucleic acid sequence encodes an amino acid sequence that is at least about 70% homologous to FOXA2 or a functional fragment thereof. Claim 9 describes the viral vector of claim 1. wherein the one or more viral capsid polypeptides are selected from one or a combination of VP 1, VP2, or VP3 polypeptides of any of AAV6, AAV7, and 
Fox describes methods for treating hepatic failure/cirrhosis via the administration of an AAV vector comprising an agonist to a hepatic network factor regulated by HNF4α, such as HNF1α, FOX2A or CEBPα alone or in combination with an HNF4α agonist (Fox para 6-9). Fox defines HNF4α agonist as any agent which regulates HNF4α expression, including a nucleic acid sequence which encodes HNF4α or a functional fragment thereof (Fox, para 25-27). Fox describes HNF4α agonists which include micro RNA (miR-122) but does not mention shRNA or siRNA indicating that the composition is “free” thereof as 
Linden describes recombinant AAV vectors comprising AAV6, AAV7 and AAV8 variants which are suitable for the delivery of therapeutic genes in vivo (Linden, para 32, 33, 138147, 151). Linden teaches (paragraph 0104) "The term rAAV vector encompasses both rAAV vector particles and rAAV vector plasmids." Moreover, in paragraph (0105) Linden teaches "An 'AAV virus' or 'AAV viral particle' or 'rAAV vector particle' refers to a viral particle composed of at least one AAV capsid protein (typically by all of the capsid proteins of a wild-type AAV) and an encapsulated polynucleotide rAAV vector. If the particle comprises a heterologous polynucleotide (i.e. a polynucleotide other than a wild-type AAV genome such as a transgene to be delivered to a mammalian cell), it is typically referred to as a 'rAAV vector particle' or simply a 'rAAV vector'. Thus, production of rAAV particle necessarily includes production of rAAV vector, as such a vector is contained within a rAAV particle." Furthermore, as Linden teaches (paragraphs 0003 and 0329) one of the most prominent characteristics of various rAAV serotypes is their tissue tropism, where the "variant AW capsid protein is from AAV1, AAV5, AAV6, AAV8, AAV9 or AAV10." Linden provides motivation for incorporating VP polypeptides to increase viral infectivity. Linden states that VP1/VP2 primary sequences are known and contain PLA2 activity which is involved in viral trafficking and may influence viral infectivity (Linden, para 262). Linden specifically describes VP1 polypeptides of AAV6, which corresponds to the VP limitations described in claims 4, 14, 19-20 and 26 (Linden, para 302). Linden 
It would have been obvious to one of ordinary skill in the art use one of the AAV variants (either AAV6, AAV7 or AAV8) described by Linden with the AAV treatment methods outlined by Fox. It would have been a matter of simply substituting one AAV variant for another since Fox describes the use of AAV vectors without indicating a particular variant. Linden experimented with numerous AAV variants showing that transgene insertion into any particular AAV variant is common in the art. One would have been motivated to make such a substitution in order to optimize transduction efficiency, since Linden shows that each variant has a variable transduction efficiency in each corresponding tissue type (Linden, para 229). One would have a reasonable expectation of successes given the well-established methodologies for AAV gene insertion and the fact that Fox achieved favorable results using AAV vectors.   Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made. Linden provides motivation for incorporating VP polypeptides to increase viral infectivity. Linden states that VP1/VP2 primary sequences are known and contain PLA2 activity which is involved in viral trafficking and may influence viral infectivity (Linden, para 262). Linden specifically describes VP1 polypeptides of AAV6 (Linden, para 302). 

Response to Traversal
Applicant traverses the instant rejection by arguing that the examiner has not established a prima facie conclusion of obviousness. Specifically, applicant argues that the Examiner has not established a reasonable expectation of success and reason for selectively choosing AAV6, AAV7 or AAV8 variants. Applicant argues that Fox fails to teach or disclose the use of AAV6, AAV7 or AAV8 and that Linden’s disclosure focuses on AAV2. Applicant argues that Linden fails to provide guidance on the 
These arguments have been fully considered, but are not found convincing. Although its granted that Fox does not expressly describe the use of AAV6, AAV7 and AAV8, Fox does in fact describe the use of AAV without specifying a particular variant (Fox, para 118, 125, 138). Linden describes recombinant AAV vectors comprising AAV6, AAV7 and AAV8 variants which are suitable for the delivery of therapeutic genes in vivo. Linden provides motivation for incorporating VP polypeptides to increase viral infectivity. Linden states that VP1/VP2 primary sequences are known and contain PLA2 activity which is involved in viral trafficking and may influence viral infectivity (Linden, para 262). It would have been obvious to one of ordinary skill in the art use one of the AAV variants (either AAV6, AAV7 or AAV8) described by Linden with the AAV treatment methods outlined by Fox. It would have been a matter of simply substituting one AAV variant for another since Fox describes the use of AAV vectors without indicating a particular variant. Linden experimented with numerous AAV variants showing that transgene insertion into any particular AAV variant is common in the art. One would have been motivated to make such a substitution in order to optimize transduction efficiency, since Linden shows that each variant has a variable transduction efficiency in each corresponding tissue type (Linden, para 229). One would have a reasonable expectation of successes given the well-established methodologies for AAV gene insertion and the fact that Fox achieved favorable results using AAV vectors. 
Applicant further argues that Fox and Linden fail to disclose AAV6, AAV7 or AAV8 direct tropism of vector transduction specifically towards myofibroblasts, stellate cells or portal fibroblasts. 
These arguments have been fully considered, but are not found convincing. Specifically, applicant’s arguments that Fox and Linden fail to disclose AAV6, AAV7 or AAV8 direct tropism of vector 
Furthermore, applicant’s arguments against Asokan and Davidson are considered moot since these references were withdrawn in favor of a 103 rejection by Fox in view of Linden. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633